Citation Nr: 1243478	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  08-35 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for specific phobia (hereinafter psychiatric disorder).

2.  Entitlement to an extraschedular evaluation for headaches.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1974 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2007 and October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed those decisions.

The Veteran's evaluation for his psychiatric disability was increased to 50 percent disabling, effective May 19, 2006-the date of his claim for service connection-in a July 2012 rating decision.  In light of that grant of benefits, the Board has recharacterized the issue on appeal.  

That issue was last before the Board in May 2012, when the Board remanded the psychiatric disorder claim for further development.  That development having been completed, the case has been returned to the Board for further appellate review at this time.

Also, during the pendency of the appeal, in a July 2012 rating decision, the evaluation for the Veteran's headaches was increased to 50 percent disabling, effective May 19, 2006-the date of the Veteran's claim.  The Board recognizes that such represents the highest evaluation available under the Rating Schedule for the Veteran's disability.  However, the Board has taken jurisdiction over the extraschedular component of that claim and will address issue in the REMAND portion of the decision below and that issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Throughout the appeal period, the Veteran's psychiatric symptomatology includes: suicidal ideations; near-continuous panic affecting ability to function independently, appropriately and affectively; impaired impulse control; difficulty adapting to stressful circumstances; and, an inability to establish and maintain effective relationships, but does not include: gross impairment in thought processes or communication; persistent hallucinations or delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living, to include minimal maintenance of personal hygiene; disorientation to time and place; or, a persistent danger to himself or others


CONCLUSION OF LAW

The criteria establishing an initial 70 percent evaluation, but no higher, for specific phobia throughout the appeal period have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9403 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claim for increased evaluation of his psychiatric disorder arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2012); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2012); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2012); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2012).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is currently assigned a 50 percent evaluation for his psychiatric disorder, effective May 19, 2006.  Such a disability evaluation is assigned under 38 C.F.R. § 4.130, Diagnostic Code 9403.

Diagnostic Code 9403 is governed by a General Rating Formula for Mental Disorders.  Under the General Rating Formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2012).

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2012).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2012).

Based on evidence of record, the Board finds that the Veteran's psychiatric disorder warrants a 70 percent evaluation, but no higher, throughout the appeal period.

In June 2006, the Veteran underwent a psychological assessment with a social worker during which he was oriented to person, time and place.  He was unkempt, with normal behavior, motor activity, speech, flow of thought, memory, and concentration.  He did not have any harmful thoughts including suicidal thoughts/behavior, delusions, or auditory or visual hallucinations.  The Veteran's mood was depressed and his affect was congruent.  He had poor judgment with fair insight.  

He underwent a VA general medical examination in April 2007, during which he endorsed depression, panic attacks, substance abuse, memory problems, anxiety and sleep impairment.  He denied interpersonal relationship difficulties, loss of control/violence potential, homicidal or suicidal symptoms, or confusion.

In March 2008, the Veteran underwent a VA examination for his psychiatric disorder.  During that examination, the Veteran reported having a number of close friends with whom he keeps in touch and he played in two bands as a drummer.  He enjoyed playing billiards, movies and walking; he had no difficulties with activities of daily living at that time.  He had a girlfriend at that time, which he reported was going well, and expressed intent to purchase a home with her in the near future.  He reported having a phobia of transportation in any type of small vehicle, during which he was extremely vigilant and on edge; he "generally refuse[d] to ride unless he [could] drive."  He did not have as much distress with larger vehicles and public transportation; he also reported relocating to Milwaukee, in order to be closer to VA in order to minimize his anxiety regarding transportation for treatment.  The Veteran was clean, well-groomed, and appropriately dressed; he did not have any abnormal motor behavior, his posture and gait were normal and he had normal, responsive facial expressions.  The Veteran had a range of positive affect, including smiling and laughing at appropriate times.  He was cooperative and pleasant with good eye contact.  The Veteran's speech was well-modulated, logical and relevant, and he was oriented to person, time and place.  There was no evidence of psychosis, including no mention of hallucinations or delusions.  His concentration and attention were good, and there was no evidence of gross deficits in recent, immediate or remote memory.  The Veteran denied homicidal or suicidal ideations.  The examination noted that the Veteran's specific phobia had a mild effect on his ability to function, and that he was still able to drive and use public transportation.  He was assessed a GAF of 68.  

In April 2008, the Veteran submitted letters from his brother and his former girlfriend.  The Veteran's brother indicated that the Veteran had become a "nomad in the concrete jungle" since his return from service and that he has "persistent irrational behavior" even in light of constant support and counsel from his friends and family, which he tends to rebuke.  The former girlfriend indicates that the Veteran tends to get nervous around crowds of people, to the point of having to seek refuge and wanting to leave-she noted that this made attempting to date the Veteran very difficult, and that he did not want to discuss it.  She also stated that the Veteran sought to create arguments and would suggest inviting people over, but would then avoid his friends and family when time for socialization came.  

He underwent another VA examination of his psychiatric disorder in March 2009.  The examiner noted the March 2008 examination report, as well as the former girlfriend's letter.  The Veteran reported having close contact with two of his three children, his grandchildren, and brother, all of whom resided in Chicago; he was estranged from his third child and maintained minimal contact with his sister.  The Veteran reported problems getting along with various people, including his employer and several of his bandmates.  He also reported occasional legal problems related to assaultive behavior, including noting that he assaulted the man who killed his dog in 2006, but was pulled off before he killed him and that he was recently held up at gunpoint and spent some time hunting for the thief with his pistol with the intent of killing him if he found him, which did not happen.  The Veteran also reported significant anxiety regarding riding in vehicles, and that he was unable to obtain his drivers' license due to this anxiety.  He noted that he refused to get on an airplane, but was able to ride in buses and trains if he stays in the back.  He stated that he was depressed, had decreased motivation to engage in music and activities of daily living, reduced appetite, sleep impairment, reduced libido, and problems with concentration.  He described himself as irritable, and reported that he occasionally had suicidal thoughts for no reason.  He denied intention, although he expressed worry regarding impulsively following through with his suicidal thinking in the future.  The Veteran also reported auditory hallucinations, noting that he heard the voices of his deceased parents sometimes and that those voices offered advice and "get[ him] out of [jams]."  

On examination, the Veteran was casually and appropriately dressed, and appeared well-groomed.  His speech was normal, his thoughts were well-organized and goal-directed, and there was no evidence of a thought disorder.  The Veteran described people as generally untrustworthy and noted that he was never really one to socialize, though the examiner noted that he did maintain some close relationships.  The Veteran's mood and affect ranged appropriately for the discussion; there was no evidence of delusions, hallucinations, or homicidal ideations during the interview.  The Veteran currently denied suicidal ideations.  His cognition was not formally screened, but appeared intact.  He was assessed a GAF of 58.  The examiner stated that the Veteran had moderate difficulty in social and occupational functioning.

In July 2010, the Veteran had a psychological assessment, during which he was appropriately and casually dressed and groomed.  He was oriented to person, time and place.  His mood was neutral, with appropriate affective expression; his thought process was tangential and preservative on his perception that he was not getting his needs met in the Dormitory program he was currently enrolled in.  His thought content was negative for homicidal or suicidal ideations, and his insight and judgment were adequate.  He readily agreed to participate in the assessment and was cooperative throughout the interview.  The Veteran reported that he had difficulty traveling in vehicles, as discussed above.  He denied significant depressive or manic symptoms, but reported occasional auditory hallucinations, including hearing his dead dog barking, and hearing nonspecific voices saying nonspecific things.  The Veteran also reported a history of substance abuse, but denied current problems despite having a positive cocaine test in January 2009; his perception was that the positive test was invalid.  The examiner noted that the Veteran did exhibit repeated physical assaults, lack of remorse, and reckless disregard for the safety of others, as well as having a pattern of unstable interpersonal relationships, impulsivity, affective instability, inappropriate anger, and stress-related paranoid ideation.  The examiner additionally noted that the Veteran's substance abuse may account for his reported psychotic symptoms.

Finally, in June 2011, the Veteran underwent another VA examination of his psychiatric disorder.  He reported no additional education or legal problems since his last examination.  He also reported having never been married and that he had three children with whom he did not maintain contact with anymore.  He additionally reported having problems dealing with his employer who "couldn't deal" with him.  The examiner noted several inpatient treatment sessions since his last examination, particularly with a VA domiciliary rehabilitation program in Milwaukee.  The examiner noted that the Veteran also was held for 3 days when he made threats against a person who stole his dog.  

On examination, the Veteran was shown to be timely and casually attired in shorts, a pullover sweater and tennis shoes.  His affect was appropriate and well-modulated with good eye contact.  He reported experiencing anger and depression, and an inability to obtain appropriate and successful treatment.  He admitted continued intermittent thoughts of suicide, but assured the examiner he was not in any imminent danger of acting on those thoughts.  Likewise, he reported homicidal thoughts toward the person who stole his dog; although indicating he hated the person, he again assured the examiner that he had no intention of acting on his thoughts.  He had sleep and appetite impairment.  The Veteran expressed anxiety regarding vehicles as noted above.  He was alert and oriented to all spheres with coherent, relevant, logical and goal-directed speech.  There was no evidence of acute psychotic symptoms.  The Veteran's memory appeared to be impaired, though his concentration, attention and abstract functioning appeared to be within normal limits.  His social judgment and fund of general knowledge were below expectation.  The Veteran lived alone, and only left to shop or to attend scheduled appointments.  He and his girlfriend severed their relationship several years ago, and he mentioned having several friends that he never saw.  He noted that he maintained frequent telephone contact, however, with his family in Illinois, which he could not see frequently due to his inability to travel; likewise, the Veteran quit playing in a band due to being unable to travel.  He sometimes works from his home and sometimes attends church, though the Veteran reported that it would be difficult for him to be employed or perform music in public.

The examiner noted that the Veteran was unable to maintain employment or maintain family relationships due to his inability to travel.  His mood was depressed and angry due to his inability to work, maintain family relationships or perform music in public.  The Veteran's clinical presentation was significantly more negative than presented during his treatment sessions within the last six months.  The examiner qualified, however, that while the Veteran's inability to travel significantly impacted his ability to work, it did not completely preclude his ability to engage in gainful employment or socialization; rather, he adjudged the Veteran's symptoms as having a moderate to severe impact on both social and employment options.  The Veteran additionally was noted as having significant anger and depression, homicidal and suicidal ideations, sleep disturbance, and hallucinations when sleep deprived.  The Veteran was assessed a GAF of 47.  

The Board has also reviewed the Veteran's claims file containing a wealth of VA treatment records; generally, the Veteran's symptomatology is similar to the psychiatric symptoms demonstrated in a January 2012 outpatient treatment note, which demonstrated that he was alert and oriented to person, time and place.  His mood was anxious and depressed, but within manageable range by the end of the session with a congruent affect.  He had good eye contact, voice normal rate, rhythm, and volume, and his hygiene and grooming were good.  His thought process was linear with appropriate thought content to topic; he did not have any psychosis, suicidal ideations, homicidal ideations, and his behavior was organized and cooperative.  His memory and cognition appeared intact.  No GAF score was given at that time.  

The Board additionally notes that in a November 2007 treatment note, the Veteran is shown to have difficulties adjusting to social settings and to meaningful relationships; he was assigned a GAF of 50 at that time.  The Board finds that this treatment note generally demonstrates his symptomatology regarding social functioning throughout his VA treatment records.  

Generally throughout the VA treatment records, the Veteran had a GAF between 40 and 60, averaging 50 most of the time, though such assignment is never less than 40 throughout the appeal period after treatment and discharge from any inpatient treatment that he may have had; however, the Board does acknowledge that the Veteran might have a lower GAF score when initially seeking out inpatient hospital treatment, including GAF scores as low as 20.  However, such scores are not shown consistently throughout the appeal period, and the Board does not find that such low scores accurately portray the average severity of the Veteran's symptomatology throughout the appeal period, particularly given that the inpatient treatment sessions for the Veteran when he is assigned those GAF scores represents such a short period of time, usually less than a week or a couple of weeks in duration.  

The Board further notes that the Veteran is never shown throughout the appeal period to have any auditory or visual hallucinations, to be disoriented to time or place, have grossly inappropriate behavior, or to be a persistent danger to himself or others.  

The Board does note that in several VA treatment records, the Veteran endorsed suicidal ideations, and noted that they were "off and on."  He never had any plans or intent, however, and usually stated that he would never actually proceed with killing himself because he had to care for his beloved service dog, Jake, or other people in his life like his grandchildren.  

The Board additionally notes that in January 2012, the Veteran endorsed homicidal ideations towards his landlord, who at that time had "illegally evicted him" and had kept his dog locked in the basement for three days.  The Veteran stated that he had he would not actually proceed with killing him, but that he was extremely angry with his landlord.  The Board notes that the Veteran was hospitalized at VA in May 2006 for his psychiatric disorder because he was claiming homicidal ideations after being assaulted by a gang of teenagers.  During that time, the Veteran was appropriately dressed, without hallucinations of any type, suicidal ideations, and had a logical thought process.  The Veteran did endorse homicidal ideations against the teenagers who assaulted him the night before, but stated he would not attempt to seek them out.  On the basis of those homicidal ideations, the Veteran was kept over the weekend and was discharged after being adjudged that he was not a danger to anyone.  

At other times in the record, the Veteran claims to have homicidal ideations against the person who shot his previous dog, and other people who have owed him money in the past.  He has never acted on those thoughts, and the Veteran has consistently sought treatment at VA whenever he has them.  He usually will tell VA that he has homicidal ideations, gets treatment, and he is then released without any homicidal ideations.  

In light of the above and after reviewing of the Veteran's claims file, particularly his VA treatment records and lay statements, the Board finds that the Veteran has problems traveling due to his psychiatric disorder and the panic disorders that such induces.  Thus, the Board finds that he has near-continuous panic which affects his ability to function independently, appropriately and affectively.  The record also demonstrates that the Veteran has intermittent suicidal ideations, difficulty adapting to stressful circumstances, and establishing and maintaining relationships.  

While the Veteran has stated that he has suicidal and homicidal thoughts at various times throughout the record, the Veteran is never shown to have any intent or plan to kill himself, and notes that he would never kill himself because of his dog.  Moreover, while the Veteran states he has homicidal thoughts of killing people, he has never acted on such thoughts, though there does appear to be some history of occasional legal problems resulting from being assaultive.  Generally, however, it appears that he will seek treatment rather than attempting to act on his thoughts.  Thus, the Board finds that the Veteran has an impaired impulse control, which affects his irritability and functioning, but does not raise his level of severity to being a persistent danger to himself or others.

Furthermore, the Veteran does not demonstrate any disorientation to time and place or visual hallucinations.  The Board acknowledges the Veteran's reports of auditory hallucinations during his psychiatric evaluations.  However, the Board finds such evidence to be not credible, particularly when juxtaposed with the wealth of treatment reports which do not demonstrate any complaints of or treatment for any auditory hallucinations.  No evidence of auditory hallucinations was specifically noted during those evaluations and there is no other evidence of psychosis throughout the appeal period.  

The Veteran does not appear to have any problem performing his activities of daily living, and is shown throughout the appeal period to perform good personal hygiene and grooming, dress appropriately, and does not exhibit any grossly inappropriate behavior.  The Board does note that he was shown to be unkempt a single time throughout the appeal period; however, such is not the general state of the Veteran's ability to perform personal hygiene as demonstrated by the multitude of other treatment records and evaluations of record.  Likewise, the Veteran is shown to have logical and goal-oriented communication and thought process throughout the appeal period, and there is no gross impairment in those aspects of his life.

Thus, in short, the Veteran's symptomatology is demonstrable of suicidal ideations; near-continuous panic affecting ability to function independently, appropriately and affectively; impaired impulse control; difficulty adapting to stressful circumstances; and, an inability to establish and maintain effective relationships.  The Veteran's symptomatology, however, does not include gross impairment in thought processes or communication; persistent hallucinations or delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living, to include minimal maintenance of personal hygiene; disorientation to time and place; and, he is not a persistent danger to himself or others.

Accordingly, the Board finds that the Veteran's symptomatology more closely approximates the level of severity demonstrable by the symptoms listed for a 70 percent evaluation under Diagnostic Code 9403.  Therefore, his appeal is granted to that extent.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9403.  In so concluding, the Board has appropriately applied the benefit of the doubt doctrine in this case.  In so reaching the above conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2012).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected specific phobia, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

Finally, the Board has also considered whether a remand is necessary in order to determine whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In this case, he has already been awarded TDIU throughout the entire appeal period and therefore no remand is necessary.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An initial evaluation of 70 percent, but no higher, for specific phobia is granted.


REMAND

As noted above, the Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  

After a review of the Veteran's claims file, including his most recent statement in July 2012, the Board finds that there is evidence that there is marked interference on the Veteran's employment by his headaches, as demonstrated by his grant of TDIU.  However, the Board also notes that the Veteran has stated-and it appears that such is corroborated by his treatment records-that he frequently seeks treatment for his headaches in the emergency room when his headaches become a "10 plus."  The Board notes that such therefore appeals to represent an exceptional disability picture in this case.  Accordingly, the Board finds that a remand is necessary in this case so that a referral to the Director of Compensation and Pension Services is warranted in this case with respect to whether an assignment of extraschedular evaluation for the Veteran's headaches is appropriate.

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Hines, Chicago, or Milwaukee VA Medical Centers, or any other VA medical facilities that may have treated the Veteran, since June 2012 and associate those documents with the claims file.

2.  Refer the case to the Undersecretary for Benefits or the Director of C&P Services for consideration of an assignment on an extraschedular basis for the Veteran's headache disability.

3.  Following the above development, review the claims file and readjudicate the Veteran's claim of entitlement to an extraschedular evaluation for headaches.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


